Title: To George Washington from Richard Peters, 19–23 June 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] June 19th[–23] 1777.

I have endeavoured by Direction of the Board of War repeatedly to procure exact Accounts of the Reciept & Distribution of Military Stores Arms &c. recieved by the several Agents into their Custody on Continental Acct. but have not yet been able to do it with any Degree of Precision. I intend however to persevere & when I have recieved Satisfaction on this Head shall transmitt to your Excellency exact Returns that you may be enabled to form your Measures as to ordering supplies for the Army accordingly. The greatest Quantity of Ammunition & Stores will I apprehend be at Springfield whither I was directed to write for a Return but knew not to whom I should address my Letter, & must beg of your Excellency Information of the Commissary’s Name or that you would write to Springfield & direct a Return of all Arms Ammunition & Stores sent thither from the several Continental Agents who were directed by the Board of War to send thither all such Articles as they might have in their Possession to that Place. By our Account Mr Langdon Agent at Portsmouth must have sent in 9000 Stands of Arms so that if your Excellency should want Supplies of Arms it would be better to order them from Springfield as we have here scarcely sufficient to arm the Troops daily expected from the Southward.
I have the Honour of your Letter of the 20th instant & Directions are accordingly given on the Subject. I do myself the Honour to transmitt a Draft of the Pike or Spear as Intended to be made that if any Alterations or Additions are thought necessary I may desire Col. Flower to attend to them. I fancy the Spears will weigh four Pounds each when completed. I am told they cannot be lighter & strong.
Permitt me to congratulate your Excellency on the Enemy’s Retreat which from the Manner & Precipitation with which it was effected (if it

should be effected) was at least equal to half a Victory. The Spirits of our Troops will be raised to an high Pitch & those of the Enemy proportionably depress’d. I have the Honour to be with the greatest Respect your very obedt Servt

Richard Peters Secy


P.S. I am directed to inform your Excellency of General De Haas’s Resignation.

